                            Case 4:19-cr-00676-JM Document 21 Filed 07/15/20 Page 1 of 4
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                          UNITED STATES DISTRICT COURT
                                                           Eastern District of Arkansas
                                                                          )
              UNITED STATES OF AMERICA                                    )       JUDGMENT IN A CRIMINAL CASE
                         v.                                               )
                       CARLOS SANDERS                                     )
                                                                          )       Case Number: 4:19-cr-00676-JM-1
                                                                          )       USM Number: 97655-020
                                                                          )
                                                                          )        KenDrell Collins
                                                                          )       Defendant's Attorney
THE DEFENDANT:                                                                                            FILED
                                                                                                      U.S. DISTRICT COURT
                                                                                                  EASTERN DISTR.ICT ARKANSAS
lt1' pleaded guilty to count(s)       Count 1 of Indictment
D pleaded nolo contendere to count(s)
  which was accepted by the court.
                                                                                                          JUJ..l~
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 1791(a)(2)            Possession of a prohibited object in prison - FUB-AMB,                    9/7/2018                       1
                                    a Class C felony



       The defendant is sentenced as provided in pages 2 through          _ _4_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

D Count(s)                                              Dis        Dare dismissed on the motion of the United States.
               - - - -N/A
                      --------
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change ofname, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material cnanges in economic circumstances.




                                                                          JAMES M. MOODY JR., U.S. DISTRICT JUDGE
                                                                         Name and Titl


                                                                                 ·7
                                                                         Date
                            Case 4:19-cr-00676-JM Document 21 Filed 07/15/20 Page 2 of 4
AO 2458 (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                  Judgment - Page       2   of   4
 DEFENDANT: CARLOSSANDERS
 CASE NUMBER: 4:19-cr-00676-JM-1

                                                            IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 SIX (6) MONTHS to run consecutive to the sentence he is currently serving from the Middle District of Georgia, docket no.
 5:14CR00050-007; with no term of supervised release to follow in this case



      D The court makes the following recommendations to the Bureau of Prisons:




      !ill   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                 D a.m.       D p.m.      on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
             D before 2 p.m. on
             D as notified by the United States Marshal.
             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                     to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                           By-----------------------
                                                                                             DEPUTY UNITED STATES MARSHAL
                           Case 4:19-cr-00676-JM Document 21 Filed 07/15/20 Page 3 of 4
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                        Judgment -   Page   -~3~_ of           4
 DEFENDANT: CARLOS SANDERS
 CASE NUMBER: 4:19-cr-00676-JM-1
                                                 CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                       Assessment               Restitution               Fine                   AV AA Assessment*              JVTA Assessment**
 TOTALS           $    100.00               $   0.00                 $    0.00               $   0.00                       $   0.00


 0    The determination of restitution is deferred until
                                                         -----
                                                               . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pa~ent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the United States is paid.

 Name of Payee                                                   Total Loss***               Restitution Ordered            Priority or Percentage




 TOTALS                               $                           0.00           $                      0.00
                                                                                     ----------


 0     Restitution amount ordered pursuant to plea agreement $

 0     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 O     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D    the interest requirement is waived for the           O fine     D restitution.
       D    the interest requirement for the        0     fine    O restitution is modified as follows:

 * Amy, Vickyl ,and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for victims of Trafficking Act of2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters I 09A, 110, 11 0A, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 2458 (Rev. 09/19)
                            Case 4:19-cr-00676-JM Document 21 Filed 07/15/20 Page 4 of 4
                       Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                            Judgment - Page   _4~_   of        4
 DEFENDANT: CARLOS SANDERS
 CASE NUMBER: 4:19-cr-00676-JM-1

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump sum payment of$ _1Q_O_.OO                    due immediately, balance due


            •     not later than                                  , or
                                                                             •
            •     in accordance with
                                         •    C,
                                                    •    D,
                                                              •    E, or          F below; or

 B    •     Payment to begin immediately (may be combined with             • c,        0D,or      D F below); or
 C     D Payment in equal          ______ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

 D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                           (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g.,        30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 D    Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                  Joint and Several               Corresponding Payee,
      (including defendant number)                        Total Amount                       Amount                         if appropriate




 D    The defendant shall pay the cost of prosecution.

 D    The defendant shall pay the following court cost(s):

 D    The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be a_pplied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine P,rincipal, (<>) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
prosecution and court costs.
